DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotra et al. (US 2022/0191496) (hereinafter Kotra) in view of Han et al. (US 2021/0006792) (hereinafter Han).

Regarding claims 1, 11, 15, and 18, Kotra teaches a method, apparatus, and non-transitory computer-readable storage medium of processing video data, comprising:
determining, for a conversion between a chroma block of a video and a bitstream of the video, whether or how to apply a deblocking filtering process to an edge of the chroma block based on at least one of a first quantization information for a first video region comprising samples on one side of the edge or a second quantization information for a second video region comprising samples on the other side of the edge according to a rule, wherein the rule specifies that multiple quantization parameter (QP) information is used to determine at least one of the first quantization information or the second quantization information, and wherein first multiple QP information of the multiple QP information used to determine the first quantization information are based on a first coding mode of the first video region and second multiple QP information of the multiple QP information used to determine the second quantization information are based on a second coding mode of the second video region (e.g. pars. 11 – 17, 32 – 35, and 738 – 756: describing that for a conversion between a chroma block of a video whether/how to apply a deblocking filter process to an edge of the chroma block based on first quantization information of a first chroma block on one side of the edge and second quantization information of a second chroma block on the other side of the edge according to a rule, wherein the rule specifies that multiple QP information [QP mapping table] used to determine first quantization information and second quantization information based, the multiple QP information used to determine the first quantization information and the second quantization information based on a coding mode of the first chroma block and the second chroma block), and
performing the conversion based on the determining (e.g. pars. 11 – 17, 32 – 35, and 738 – 756: describing that system encodes or decodes the chroma block edge based on the determining).
Kotra, however, does not explicitly teach:
wherein the rule specifies that multiple quantization parameter (QP) offsets at different video unit levels are used to determine at least one of the first quantization information or the second quantization information.
Han, however, teaches a method, apparatus, and non-transitory computer-readable storage medium of processing video data:
wherein multiple quantization parameter (QP) information is multiple QP offsets at different video unit levels are used to determine at least one of the first quantization information or the second quantization information (e.g. pars. 93 – 95: describing multiple QP offsets at different video unit levels are used to determine quantization information of the first and second chroma blocks).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the multiple QP information to be multiple QP offsets at different video unit levels are used to determine at least one of the first quantization information or the second quantization information. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Turning to claims 2 and 12, Kotra and Han teach all of the limitations of claims 1 and 11, respectively, as discussed above. Kotra does not explicitly teach:
wherein the different video unit levels comprise at least a picture level and a slice level.
Han, however, teaches a method and apparatus of video processing:
wherein the different video unit levels comprise at least a picture level and a slice level (e.g. par. 26: describing that QP offsets are signaled at least at a picture level and a slice level).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the different video unit levels to comprise at least a picture level and a slice level. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Regarding claim 3, Kotra and Han teaches all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the first multiple QP offsets are based on whether the first coding mode is a joint coding of chroma residuals coding mode, and the second multiple QP offsets are based on whether the second coding mode is the joint coding of chroma residuals coding mode.  (e.g. par. 652: describing that the first and second multiple QP information [QP mapping table] is based on whether the first and second coding modes are a joint coding of chroma residuals coding mode, wherein the first and second multiple QP information is the equivalent of the first and second multiple QP offsets [see discussion above]).

Turning to claim 4, Kotra and Han teach all of the limitations of claims 1 and 3, as discussed above. Kotra does not explicitly teach:
wherein, in case the first video region is coded in the joint coding of chroma residuals coding mode, the first multiple QP offsets comprise a first picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a first slice level joint coding of chroma residuals QP offset to the luma quantization parameter; and in case the second video region is coded in the joint coding of chroma residuals coding mode, the second multiple QP offsets comprise a second picture level joint coding of chroma residuals QP -65-Docket No. 130408-8705.US01 offset to a luma quantization parameter and a second slice level joint coding of chroma residuals QP offset to the luma quantization parameter.
Han, however, teaches a method for video processing:
wherein, in case the first video region is coded in the joint coding of chroma residuals coding mode, the first multiple QP offsets comprise a first picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a first slice level joint coding of chroma residuals QP offset to the luma quantization parameter; and in case the second video region is coded in the joint coding of chroma residuals coding mode, the second multiple QP offsets comprise a second picture level joint coding of chroma residuals QP -65-Docket No. 130408-8705.US01 offset to a luma quantization parameter and a second slice level joint coding of chroma residuals QP offset to the luma quantization parameter (e.g. par. 122: describing that the multiple chroma QP offsets to a luma quantization parameter are joint coding of chroma residuals QP offsets to the luma quantization parameter at a slice level and joint coding of chroma residuals QP offsets to the luma quantization parameter at a picture level when the chroma block is coded in the joint coding of chroma residuals coding mode).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for in case the video region is coded in the joint coding of chroma residuals coding mode, the multiple QP offsets comprises picture level joint coding of chroma residuals QP offset to a luma quantization parameter and the multiple QP offsets comprises slice level joint coding of chroma residuals QP offset to a luma quantization parameter. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Regarding claim 5, Kotra and Han teach all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein variables β and tc used in the deblocking filtering process are determined based on at least one of the first quantization information or the second quantization information (e.g. pars. 755 – 756: describing that the system determines variables β and tc based on the quantization information).

Turning to claim 6, Kotra and Han teach all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein a third quantization information of a first corresponding luma block is used to determine the first quantization information, and a fourth quantization information of a second corresponding luma block is used to determine the second quantization information (e.g. pars. 11 – 17 and 744 - 750: describing that quantization information of a corresponding luma block is used to determine the quantization information of the first chroma block, and the quantization information of a corresponding luma block is used to determine the quantization information of the second chroma block).

Regarding claim 7, Kotra and Han teach all of the limitations of claims 1 and 6, as discussed above. Kotra does not explicitly teach:
wherein, in case a first tree type of the first video region is dual tree, the first corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the first video region; or in case a second tree type of the second video region is dual tree, the second corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the second video region.
Han, however, teaches a method for video processing:
wherein, in case a first tree type of the first video region is dual tree, the first corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the first video region; or in case a second tree type of the second video region is dual tree, the second corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the second video region (e.g. Fig. 5 and pars. 111 – 113: depicting and describing that in a case that a tree type of an image block is dual tree, the corresponding luma block of the first image block is a luma coding block that covers a luma sample corresponding to a center position of the image block).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for in case a tree type of the video region is dual tree, the corresponding luma clock is a luma coding block that covers a luma sample corresponding to a center position of the video region. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Turning to claim 8, Kotra and Han teach all of the limtiations of claims 1 and 6, as discussed above. Kotra does not explicitly teach:
wherein the first corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the first video region; or the second corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the second video region.
Han, however, teaches a method for video processing:
wherein the first corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the first video region; or the second corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the second video region (e.g. par. 6: describing that chroma QP derived by using a corresponding luma block is the same used for dequantization or quantization).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the corresponding luma block to be the same luma block that is used to derive a chroma QP in a dequantization or quantization process. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Regarding claim 9, Kotra and Han teach all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the conversion includes encoding the video into the bitstream (e.g. par. 76: describing that the conversion includes encoding the video into the bitstream).

Turning to claim 10, Kotra and Han teach all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the conversion includes decoding the video from the bitstream (e.g. par. 78: describing that the conversion includes decoding the video from the bitstream).

Regarding claim 13, Kotra and Han teach all of the limitations of claim 11, as discussed above. Kotra further teaches:
wherein the first multiple QP offsets are based on whether the first coding mode is a joint coding of chroma residuals coding mode, and the second multiple QP offsets are based on whether the second coding mode is the joint coding of chroma residuals coding mode (e.g. par. 652: describing that the first and second multiple QP information [QP mapping table] is based on whether the first and second coding modes are a joint coding of chroma residuals coding mode, wherein the first and second multiple QP information is the equivalent of the first and second multiple QP offsets [see discussion above]).
Kotra does not explicitly teach:
wherein in case the first video region is coded in the joint coding of chroma residuals coding mode, the first multiple QP offsets comprise a first picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a first slice level joint coding of chroma residuals QP offset to the luma quantization parameter; and wherein in case the second video region is coded in the joint coding of chroma residuals coding mode, the second multiple QP offsets comprise a second picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a second slice level joint coding of chroma residuals QP offset to the luma quantization parameter.
Han, however, teaches an apparatus for video processing:
wherein in case the first video region is coded in the joint coding of chroma residuals coding mode, the first multiple QP offsets comprise a first picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a first slice level joint coding of chroma residuals QP offset to the luma quantization parameter; and wherein in case the second video region is coded in the joint coding of chroma residuals coding mode, the second multiple QP offsets comprise a second picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a second slice level joint coding of chroma residuals QP offset to the luma quantization parameter (e.g. par. 122: describing that the multiple chroma QP offsets to a luma quantization parameter are joint coding of chroma residuals QP offsets to the luma quantization parameter at a slice level and joint coding of chroma residuals QP offsets to the luma quantization parameter at a picture level when the chroma block is coded in the joint coding of chroma residuals coding mode).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for in case the video region is coded in the joint coding of chroma residuals coding mode, the multiple QP offsets comprises picture level joint coding of chroma residuals QP offset to a luma quantization parameter and the multiple QP offsets comprises slice level joint coding of chroma residuals QP offset to a luma quantization parameter. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Turning to claims 14, 17, and 20, Kotra and Han teach all of the limitations of claims 11, 15, and 18, respectively, as discussed above. Kotra further teaches:
wherein a third quantization information of a first corresponding luma block is used to determine the first quantization information, and a fourth quantization -67-Docket No. 130408-8705.US01 information of a second corresponding luma block is used to determine the second quantization information (e.g. pars. 11 – 17 and 744 - 750: describing that quantization information of a corresponding luma block is used to determine the quantization information of the first chroma block, and the quantization information of a corresponding luma block is used to determine the quantization information of the second chroma block).
Kotra does not explicitly teach:
wherein, in case a first tree type of the first video region is dual tree, the first corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the first video region; or in case a second tree type of the second video region is dual tree, the second corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the second video region; and 
wherein the first corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the first video region; or the second corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the second video region.
Han, however, teaches an apparatus and non-transitory computer readable medium for video processing:
wherein, in case a first tree type of the first video region is dual tree, the first corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the first video region; or in case a second tree type of the second video region is dual tree, the second corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the second video region (e.g. Fig. 5 and pars. 111 – 113: depicting and describing that in a case that a tree type of an image block is dual tree, the corresponding luma block of the first image block is a luma coding block that covers a luma sample corresponding to a center position of the image block); and 
wherein the first corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the first video region; or the second corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the second video region (e.g. par. 6: describing that chroma QP derived by using a corresponding luma block is the same used for dequantization or quantization).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the corresponding luma block to be the same luma block that is used to derive a chroma QP in a dequantization or quantization process and in order for in case a tree type of the video region is dual tree, the corresponding luma clock is a luma coding block that covers a luma sample corresponding to a center position of the video region. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Regarding claims 16 and 19, Kotra and Han teach all of the limitations of claims 15 and 18, respectively, as discussed above. Kotra further teaches:
wherein the first multiple QP offsets are based on whether the first coding mode is a joint coding of chroma residuals coding mode, and the second multiple QP offsets are based on whether the second coding mode is the joint coding of chroma residuals coding mode (e.g. par. 652: describing that the first and second multiple QP information [QP mapping table] is based on whether the first and second coding modes are a joint coding of chroma residuals coding mode, wherein the first and second multiple QP information is the equivalent of the first and second multiple QP offsets [see discussion above]).
Kotra does not explicitly teach:
wherein the different video unit levels comprise at least a picture level and a slice level; and
wherein in case the first video region is coded in the joint coding of chroma residuals coding mode, the first multiple QP offsets comprise a first picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a first slice level joint coding of chroma residuals QP offset to the luma quantization parameter; and wherein in case the second video region is coded in the joint coding of chroma residuals coding mode, the second multiple QP offsets comprise a second picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a second slice level joint coding of chroma residuals QP offset to the luma quantization parameter.
Han, however, teaches a non-transitory computer readable medium for video processing:
wherein the different video unit levels comprise at least a picture level and a slice level (e.g. par. 26: describing that QP offsets are signaled at least at a picture level and a slice level); and
wherein in case the first video region is coded in the joint coding of chroma residuals coding mode, the first multiple QP offsets comprise a first picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a first slice level joint coding of chroma residuals QP offset to the luma quantization parameter; and wherein in case the second video region is coded in the joint coding of chroma residuals coding mode, the second multiple QP offsets comprise a second picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a second slice level joint coding of chroma residuals QP offset to the luma quantization parameter (e.g. par. 122: describing that the multiple chroma QP offsets to a luma quantization parameter are joint coding of chroma residuals QP offsets to the luma quantization parameter at a slice level and joint coding of chroma residuals QP offsets to the luma quantization parameter at a picture level when the chroma block is coded in the joint coding of chroma residuals coding mode).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the different video unit levels to comprise at least a picture level and a slice level and in order for in case the video region is coded in the joint coding of chroma residuals coding mode, the multiple QP offsets comprises picture level joint coding of chroma residuals QP offset to a luma quantization parameter and the multiple QP offsets comprises slice level joint coding of chroma residuals QP offset to a luma quantization parameter. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487